


110 HR 1847 RH: National Trails System Willing Seller

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 541
		110th CONGRESS
		2d Session
		H. R. 1847
		[Report No.
		  110–841]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 29, 2007
			Mr. Udall of Colorado
			 (for himself, Mr. Ehlers,
			 Mr. Kildee,
			 Mr. Kind, Ms. Baldwin, Mr.
			 Levin, and Mr. Petri)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			September 11, 2008
			Additional sponsors: Mr.
			 Arcuri and Mr. Moran of
			 Virginia
		
		
			September 11, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 29, 2007
		
		A BILL
		To amend the National Trails System Act to
		  clarify Federal authority relating to land acquisition from willing sellers for
		  the majority of the trails in the System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Trails System Willing Seller
			 Act.
		2.Authority to acquire
			 land from willing sellers for certain trails
			(a)Oregon national
			 historic trailSection
			 5(a)(3) of the National Trails System Act (16 U.S.C. 1244(a)(3)) is amended by
			 adding at the end the following: No land or interest in land outside the
			 exterior boundaries of any federally administered area may be acquired by the
			 Federal Government for the trail except with the consent of the owner of the
			 land or interest in land. The authority of the Federal Government to acquire
			 fee title under this paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
			(b)Mormon pioneer national
			 historic trailSection
			 5(a)(4) of the National Trails System Act (16 U.S.C. 1244(a)(4)) is amended by
			 adding at the end the following: No land or interest in land outside the
			 exterior boundaries of any federally administered area may be acquired by the
			 Federal Government for the trail except with the consent of the owner of the
			 land or interest in land. The authority of the Federal Government to acquire
			 fee title under this paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
			(c)Continental divide
			 national scenic trailSection
			 5(a)(5) of the National Trails System Act (16 U.S.C. 1244(a)(5)) is amended by
			 adding at the end the following: No land or interest in land outside the
			 exterior boundaries of any federally administered area may be acquired by the
			 Federal Government for the trail except with the consent of the owner of the
			 land or interest in land. The authority of the Federal Government to acquire
			 fee title under this paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
			(d)Lewis and clark
			 national historic trailSection 5(a)(6) of the National Trails
			 System Act (16 U.S.C. 1244(a)(6)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
			(e)North country national
			 scenic trailSection 5(a)(8)
			 of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended by adding
			 at the end the following: No land or interest in land outside the
			 exterior boundaries of any federally administered area may be acquired by the
			 Federal Government for the trail except with the consent of the owner of the
			 land or interest in land..
			(f)Ice age national scenic
			 trailSection 5(a)(10) of the
			 National Trails System Act (16 U.S.C. 1244(a)(10)) is amended by adding at the
			 end the following: No land or interest in land outside the exterior
			 boundaries of any federally administered area may be acquired by the Federal
			 Government for the trail except with the consent of the owner of the land or
			 interest in land..
			(g)Potomac heritage
			 national scenic trailSection
			 5(a)(11) of the National Trails System Act (16 U.S.C. 1244(a)(11)) is
			 amended—
				(1)by striking the fourth and fifth sentences;
			 and
				(2)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in
			 land..
				(h)Nez perce national
			 historic trailSection
			 5(a)(14) of the National Trails System Act (16 U.S.C. 1244(a)(14)) is
			 amended—
				(1)by striking the fourth and fifth sentences;
			 and
				(2)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in land. The
			 authority of the Federal Government to acquire fee title under this paragraph
			 shall be limited to an average of not more than 1/4 mile
			 on either side of the trail..
				3.Conforming
			 amendmentSection 10 of the
			 National Trails System Act (16 U.S.C. 1249) is amended by striking subsection
			 (c) and inserting the following:
			
				(c)Authorization of
				appropriations
					(1)In
				generalExcept as otherwise
				provided in this Act, there are authorized to be appropriated such sums as are
				necessary to implement the provisions of this Act relating to the trails
				designated by section 5(a).
					(2)Natchez Trace National
				Scenic Trail
						(A)In
				generalWith respect to the Natchez Trace National Scenic Trail
				(referred to in this paragraph as the trail) designated by
				section 5(a)(12)—
							(i)not more than $500,000
				shall be appropriated for the acquisition of land or interests in land for the
				trail; and
							(ii)not more than $2,000,000
				shall be appropriated for the development of the trail.
							(B)Participation by
				volunteer trail groupsThe administering agency for the trail
				shall encourage volunteer trail groups to participate in the development of the
				trail.
						.
		
	
		September 11, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
